Citation Nr: 0622862	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-03 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to the payment of 
Department of Veterans Affairs benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The appellant had military service from October 1977 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 administrative decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that the appellant's 
other than honorable discharge from service constituted a bar 
to the payment of VA benefits.


FINDINGS OF FACT

1.  The appellant had military service from October 1977 to 
October 1979 and received an other-than-honorable discharge 
from service.

2.  The appellant received nonjudicial punishment on three 
occasions in service for being absent without leave (AWOL) 
from January 9, 1979, through January 15, 1979, and from 
February 17, 1979, through March 12, 1979; for being 
disrespectful in language towards a superior officer; and 
being disrespectful in language towards a noncommissioned 
officer.  He was also AWOL from July 16, 1979, through August 
21, 1979.  He was AWOL for a total of 67 days.  The appellant 
accepted an undesirable discharge in October 1979 in lieu of 
a Court Martial.

3.  The evidence establishes that the appellant's offenses 
were willful and persistent and prevented the proper 
performance of his duties.  As a result, the appellant was 
discharged under other than honorable conditions.

4.  The evidence does not establish that the appellant was 
insane at the time of commission of the in-service offenses.




CONCLUSION OF LAW

The appellant's character of discharge is a bar to the 
payment of VA benefits.  38 U.S.C.A. §§ 101, 5103A, 5107, 
5303 (West & Supp. 2005); 38 C.F.R. § 3.12 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letter sent in December 2002 
adequately informed the appellant of the information and 
evidence needed to substantiate his claim, complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to his claim.  In sum, the appellant 
was notified and aware of the evidence needed to substantiate 
his claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was, in 
essence, told to submit evidence he had to support his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that the 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits.  This was 
accomplished in this case. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the appellant's service medical and personnel 
records, and post-service record identified by the appellant.  
The appellant has identified putative VA psychiatric 
treatment records in the early 1980's, however, the VA 
facility stated that such records were destroyed.  As such, 
the record is sufficient for a decision.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his contention that the character of the his 
discharge was not a bar to a grant of VA benefits.  However, 
he was not provided with notice of the type of evidence 
necessary to establish benefits, such as entitlement to 
service connection.  Despite the inadequate notice provided 
to the appellant concerning this element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In this case, the claim is being denied, so that 
matter is moot with no prejudicial error.  



II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis,

The appellant's DD Form 214 indicates that he served on 
active duty with the United States Army from October 1977 to 
October 1979.  The appellant has stated that in 1978 he 
received a high school equivalency diploma.  The appellant 
received nonjudicial punishment on three occasions in service 
for being absent without leave (AWOL) from January 9, 1979, 
through January 15, 1979, and from February 17, 1979, through 
March 12, 1979; for being disrespectful in language towards a 
superior officer; and being disrespectful in language towards 
a noncommissioned officer.  In March 1979, he was given a 
mental status examination and found to have no mental 
defects.  He was also AWOL from July 16, 1979, through August 
21, 1979.  He was AWOL for a total of 67 days.  In August 
1979, he was given a mental status examination and physical 
examination and cleared for separation from service.  No 
abnormalities were noted and the appellant signed a statement 
that he was in good health.  In August 1979, the appellant 
requested discharge for the good of the service in lieu of 
court-martial  In October 1979, he received an other- than-
honorable discharge.  There were no other periods of military 
service.  

Post-service documents show that the appellant was charged 
with armed violence, attempted murder, and aggravated battery 
stemming from an August 1983 incident.  A report of fitness 
to stand trial and competency determination, dated in 
December 1983, is of record.  In that report, D. J. C., 
Ph.D., stated that the appellant was legally insane at the 
time of the offenses due to a paranoid disorder.  A report 
from Dr. J. S. S., dated in May 1984, is of record.  The 
appellant denied any previous serious illnesses or injuries.  
Dr. J. S. S. opined that the appellant was capable in 
cooperating in his own defense.  The appellant was found 
competent to stand trial, and was tried and convicted of the 
three offenses in June 1984.  

A Colorado psychological evaluation as to competency dated in 
May 1997 is also of record.  The diagnosis was reactive 
adjustment disorder of childhood, paranoid psychotic 
disorder, and anti social personality disorder.  The 
psychologist stated that the appellant had above average 
intelligence and that he was competent to understand the 
nature of the criminal proceedings against him and assist his 
lawyer in his defense despite his severe mental illness.  
Prison medical records noted diagnoses and treatment for 
post-traumatic stress disorder (PTSD) by history, and rule 
out bipolar disorder in 2003 2004.  Of record, is a letter 
dated in December 2003 from a VA clinical psychologist 
stating that it is possible for 20 or more years to pass 
between a traumatic event and the onset of PTSD.  

In a July 2002 decision, the Army Board for the Correction of 
Military Records denied appellant's request to upgrade his 
service character of discharge.  

In December 2002, the appellant filed a claim of service 
connection for various psychiatric conditions.  He has 
asserted that a military recruiter promised him that he could 
be a bulldozer driver or other heavy equipment operator in 
service, but he actually received extensive combat training 
to be a combat engineer.  He noted that he witnessed multiple 
gruesome deaths of fellow servicemen during war games caused 
by the use of live ammunition and accidents.  He maintains 
that these incidents made him insane in service and caused 
him to commit the above-mentioned offenses.  He reported that 
he was treated for a severe psychiatric illness at a VA 
facility starting in 1980, shortly after separation from 
service, and that these records which would demonstrate that 
he was insane in service.  He also stated that he should not 
be penalized because these records were not kept by the VA 
and are therefore, unavailable.  

An RO administrative decision in April 2003, held that the 
appellant's discharge from military service was under 
conditions barring the payment of VA benefits to him. 

VA compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).

A discharge or release because of one of the offenses listed 
below is considered to have been issued under dishonorable 
conditions and is a bar to VA compensation benefits, but not 
to benefits under Chapter 17 of Title 38.

(1) Acceptance of an undesirable discharge to escape trial by 
general court-martial.
(2) Mutiny or spying.
(3) An offense involving moral turpitude.  This includes, 
generally, conviction of a felony.
(4) Willful and persistent misconduct.  This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.
(5) Homosexual acts involving aggravating circumstances or 
other factors affecting the performance of duty. 

38 C.F.R. § 3.12(d).

The only exception from the bar to VA benefits is if the 
veteran was insane.

If it is established to the satisfaction of the Secretary 
that a person in the Armed Forces was insane at the time of 
the commission of the offense leading to the discharge, then 
such person will not be barred from receiving benefits 
administered by the Secretary based upon the period from 
which such person was separated.  38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b), 3.354 (defining insanity for purposes of 
determining cause of discharge from service).  The Court has 
held that the statute requires that the insanity exist only 
at the time of the commission of an offense leading to a 
person's discharge and not that insanity must cause the 
misconduct.  That is, there need not be a causal connection 
between the insanity and the misconduct.  Struck v. Brown, 9 
Vet. App. 145, 154 (1996).  The Court has also stated that, 
in order to constitute insanity for purposes of section 
3.354(a), behavior must be "due to a disease."  Zang v. 
Brown, 8 Vet. App. 246, 253 (1995).

There is no evidence to establish that the appellant was 
insane at the time of the events in question.  The appellant 
service medical records are negative for any findings of a 
mental illness.  In fact, mental status examinations in March 
and August 1979 are normal.  Post-service records from 1983 
do diagnose psychiatric illness and the Board notes the 
contentions of the appellant that he was treated for a severe 
psychiatric disability by the VA in 1980.  However, the Board 
also notes that the appellant made no mention of these 
alleged inservice traumatic events or any psychiatric 
treatment in 1980 in post-service mental status and 
competency evaluations in 1983, 1984 or 1997.  In fact, in 
1984, the appellant denied any previous serious illnesses or 
injuries.  The only traumatic events noted on these post-
service reports involved the appellant's childhood.  The 
first mention of any inservice traumatic events or 
psychiatric impairment occurred after the veteran filed his 
claim for VA benefits.  As a layperson, the appellant is not 
competent to give an opinion requiring medical knowledge, 
such as whether he was insane in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board therefore finds 
that there is no competent evidence of record that the 
appellant was insane in service.  

Finally, the Board finds that the appellant's inservice 
offenses does not fall within the exception for a "discharge 
because of a minor offense" as provided by 38 C.F.R. § 
3.12(d)(4), since his offenses were clearly the type of 
misconduct that prevented the proper performance of his 
military duties.  When the totality of the appellant's 
offenses are considered, the Board concludes that they rise 
to the level of willful and persistent misconduct.  Stringham 
v. Brown, 8 Vet. App. 445, 448 (1995), (holding that 
unauthorized absence is the type of offense "that would 
interfere with [an] appellant's military duties, indeed 
preclude their performance, and thus could not constitute a 
minor offense") (quoting Cropper v. Brown, 6 Vet. App. 450, 
452-53)(1994).  Consequently, his discharge must be 
considered as having been under dishonorable conditions.  
Accordingly, the payment of VA compensation benefits is 
precluded by law.  38 C.F.R. § 3.12(a). 

The Board has carefully considered the entire record in this 
case; however, the evidence is not so evenly balanced that 
there is doubt as to any material matter 






	(CONTINUED ON NEXT PAGE)


regarding the issue on appeal.  Consequently, the benefit of 
the doubt rule is inapplicable.  38 U.S.C.A.§ 5107(b).


ORDER

The character of the appellant's discharge from service 
constitutes a bar to the payment of VA benefits; the appeal 
is denied.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


